                                     ,<




                             UNITED STATES DISTRICT COURT                              f~lED
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION                                JUL 1 8 2019
                                                                                  U.S. OISTBICT COURT
 UNITED STATES OF AMERICA,                                                      EASTERN DISTRICT OF MO
                                                                                       ST. LOUIS

 Plaintiff,

 v.                                                  4:19CR562 CDP/NAB
 EDDIE EARL JOHNSON, III,

 Defendant.

                REQUEST FOR PRE-TRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its Attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and Jason Dunkel, Assistant

United States Attorneys for said District, and moves the Court to order Defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

Defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

      As and for its grounds, the United States of America states as follows:

        1.     Defendant is charged with possessing a machinegun, in violation of Title 18,

United States Code, Section 922(o).

        2.     In the instant case, Defendant~ sought to acquire at least 14 devices capable of

converting a semiautomatic firearm into a fully automatic firearm. Police have not recovered all

of the devices that Defendant acquired or sought to acquire.

        3.     The number of devices sought by the Defendant gives rise to concerns that the

Defendant was trafficking in machineguns.

        4.     Machineguns are inherently more dangerous than semiautomatic firearms. This,

combined with the fact that police have not been able to recover all machineguns, heightens the




                       (
(\




     concerns of the safety of the community if the Defendant were to be rdeased on bond.

            5.      Pursuant to Title 18, United States Code, Section 3142(g),

                    (a)     the nature and circumstances of the offense charged;

                    (b)     the weight of the evidence against defendant;

                    (c)     the defendant's history and characteristics; and

                    (d)     the nature and seriousness of the danger to any person or the community

                            that would be posed by defendant's release;

     warrant defendant's detention pending trial.

            WHEREFORE, there are no conditions or combination of conditions that will reasonably

     assure defendant's appearance as required and the safety of any other person and the community

     and the Government     requests this Court to order Defendant detained prior to trial, and further

     to order a detention hearing three (3) days from the date of Defendant's initial appearance.

                                           Respectfully submitted,


                                                    JEFFREY B. JENSEN
                                                    United States Attorney
                                                                _,

                                                    s/Jason S. Dunkel
                                                    JASON S. DUNKEL, #65886MO
                                                    Assistant United States Attorney
